Citation Nr: 1723859	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of bilateral pes planus, currently rated as 10 percent disabling 

2.  Evaluation of left peroneal tendinitis, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for left leg mononeuritis, to include as secondary to bilateral pes planus and left peroneal tendinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1983 to May 1983. 

The increased rating claims are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The service connection claim is before the Board on appeal from an April 2012 rating decision issued by the RO. 

In February 2015, the Board remanded this matter for further development.

In November 2015, VA received a VA Form 21-4138 (Statement in Support of Claim) submitted by the Veteran in which she stated that her intent when she filed her original claim for left leg mononeuritis (claimed as left leg nerve condition) was to include both legs.  If the Agency of Original Jurisdiction (AOJ) has not notified the Veteran regarding the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits, it should do so. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

I. Increased Rating Claims

The Board notes that the RO issued a Supplement Statement of the Case (SSOC) in January 2017 regarding the increase rating issues and referenced VA medical treatment records in its decision.  These records have not been associated with the Veteran's electronic claim file and must be on remand.  Additionally, following the January 2017 SSOC, the Veteran submitted additional medical evidence that indicates her service-connected bilateral pes planus and left peroneal tendinitis may be worsening.  Specifically, she submitted a copy of a prescription issued by a VA podiatrist for a medication used to treat pain.  This indicates there may be an increase in severity of her disabilities since the March 2016 VA examination.  Thus, these issues are remanded to the AOJ for additional development.     

Furthermore, in its February 2015 remand, the Board instructed the RO to schedule a VA examination with a podiatrist in order to determine the severity of the Veteran's service-connected bilateral pes planus and left peroneal tendinitis.  The Veteran underwent a VA examination in March 2016, but the examiner was not a podiatrist.  In order for there to be substantial compliance with the Board's February 2015 remand, there must be an attempt to schedule the Veteran for a VA examination with a podiatrist.  If a podiatrist cannot perform an examination, another appropriate medical professional should perform the examination and the Veteran's claim file should be forwarded to a podiatrist for a medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the Veteran submitted partial VA treatment records that indicate treatment by a podiatrist at a VA medical facility in St. Augustine, FL.  Thus, it appears that a VA employed podiatrist may be able to conduct the examination.

II. Left Leg Mononeuritis

In April 2012, the RO issued a Rating Decision and denied the Veteran's service connection claim for left leg mononeuritis.  In May 2012, the Veteran filed a premature VA Form 9 purporting to appeal all issues listed on a Statement of the Case (SOC) or SSOC sent by the RO.  In April 2013, the Veteran filed a timely Notice of Disagreement (NOD) regarding the RO's denial of left leg mononeuritis.  In its February 2015 remand, the Board instructed the RO to issue a SOC regarding entitlement to service connection for left leg mononeuritis.  In February 2016, the RO issued a SOC denying service connection.  In March 2016, the Veteran submitted a VA Form 21-4138 in which she stated, "I am submitting this Form . . . in response to the last correspondence and or . . . SOC dated 2/19/16 . . . regarding my pending claim and or (NOD).  The purpose of this reply is to relay that a Form 9 has already been submitted for this pending case to be heard by the Board[.]"  

The Board has jurisdiction over appeals of VA decisions regarding the provision of benefits to veterans and their dependents or survivors.  38 U.S.C.A. § 7104(a) (2014); 38 C.F.R. § 20.101(a) (2016).  An appeal consists of a timely filed NOD, an SOC, and a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (2014); 38 C.F.R. § 20.200 (2016).  A substantive appeal consists of a properly VA Form 9 or correspondence containing the necessary information.  38 C.F.R. § 20.202.  

In the present case, the Veteran's Form 9, submitted in May 2012, was premature because she filed it before she filed a NOD and before the RO issued an SOC.  However, the March 2016 correspondence incorporates by reference the premature Form 9 and contains the necessary information needed to adjudicate the appeal.  Therefore, the Board finds that the matter was timely appealed and within the Board's jurisdiction. 

The Veteran underwent a VA examination in March 2012 for her left leg mononeuritis claim and the examiner concluded the Veteran did not suffer from a peripheral nerve condition or peripheral neuropathy.  Following this examination, the Veteran submitted an electromyography (EMG) study completed by a VA physician in September 2012.  This physician noted the EMG study showed mild sensory neuropathy.  An addendum opinion is needed in order to determine what significance, if any, the September 2012 EMG study has on the Veteran's left leg mononeuritis claim. 

Accordingly, the case is REMANDED for the following actions:

1. Take appropriate action to obtain the Veteran's VA treatment records and associate them with the Veteran's electronic claim file.

2.  After completing the development in item 1, schedule a VA examination with a podiatrist to assess the severity of the Veteran's bilateral pes planus and left peroneal tendinitis.  If a podiatrist cannot perform an examination, issue a formal determination and outline what steps were taken to secure an examination with a podiatrist.  If after reasonable efforts, an examination with a podiatrist cannot be performed, another appropriate medical professional should perform the examination and the Veteran's claim file should be forwarded to a podiatrist for a medical opinion.  

After reviewing the claim file, including a copy of this remand, the reviewing clinician should provide an opinion on the following questions: 

A)  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected bilateral pes planus, in accordance with the rating criteria specified at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  This includes specifically indicating whether the Veteran's pes planus is manifested by objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and no improvement by orthopedic shoes or appliances, or objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The examiner should also discuss the Veteran's functional impairments due to her bilateral pes planus. 

B) The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected left peroneal tendinitis.  All range of motion testing should indicate at what degree pain occurs and describe any increased pain, fatigue, weakness, or incoordination with repetitive motion.  Functional limitations and any ankylosis due to chronic peroneal tendinitis should be addressed.  Range of motion testing should be completed on both legs, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.   

The reviewing clinician should provide a complete rationale for any opinion(s) rendered.  If the reviewing clinician cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the development requested in item 1, return the claim file, to include a copy of this remand, to the March 2012 examiner for an addendum opinion as to the nature, extent, and etiology of the Veteran's claimed left leg mononeuritis.  If the examiner who drafted the March 2012 opinion is unavailable, another appropriate medical professional should render the opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

After reviewing the claim file, including a copy of this remand, the reviewing clinician should provide an opinion on the following questions:  

A)  Does the Veteran currently suffer from left leg neuritis, peripheral nerve condition in her left leg, or peripheral neuropathy in her left leg? 

B) If yes to (A), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left leg neuritis, peripheral nerve condition in her left leg, or peripheral neuropathy in her left leg had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury?

C) If yes to (A), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left leg neuritis peripheral nerve condition in her left leg, or peripheral neuropathy in her left leg is causally related to or was aggravated beyond its natural progression by the Veteran's service-connected bilateral pes planus or left peroneal tendinitis?

The reviewing clinician must address the September 2012 EMG study and what impact, if any, it has on his or her prior opinion.  The reviewing clinician is asked to outline all symptoms associated with the Veteran's left leg.  The reviewing clinician should provide a complete rationale for any opinion(s) rendered.  If the reviewing clinician cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated based on the entirety of the evidence.  If the issues remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 7112 (West 2014).





_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 5109B (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




